 Case 1:21-cv-00030-CFC Document 43 Filed 08/03/20 Page 1 of 5 PageID #: 171




                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION



OMEGA PATENTS, LLC,
a Georgia limited liability company,

      Plaintiff,

        v.                                      Case No. 1:20-cv-01907-SDG

BAYERISCHE MOTOREN WERKE
AG, a Foreign company, and BMW OF
NORTH AMERICA, LLC,

      Defendant.

    DEFENDANT BMW OF NORTH AMERICA, LLC’S MOTION TO
        DISMISS THE COMPLAINT FOR IMPROPER VENUE

      Pursuant to Rule 12(b)(3) of the Federal Rules of Civil Procedure, BMW of

North America, LLC (“BMWNA”) moves to dismiss the Complaint of Plaintiff

Omega Patents, LLC (“Omega”) for failure to adequately plead venue. As set forth

more fully in BMWNA’s contemporaneously filed supporting memorandum of law,

none of Omega’s allegations regarding venue relate to BMWNA. Instead, all of

Omega’s venue-related allegations concern independent dealers of BMW vehicles—

non-parties who are separate and distinct entities from BMWNA. This cannot

establish venue. BMWNA offered Omega the opportunity to file an amended
 Case 1:21-cv-00030-CFC Document 43 Filed 08/03/20 Page 2 of 5 PageID #: 172




complaint to fix this fundamental deficiency, but Omega refused, forcing this present

motion.

      At least for these reasons, and the reasons set forth in BMWNA’s

contemporaneously filed supporting memorandum of law, the Court should dismiss

Omega’s Complaint and grant BMWNA its costs and fees for filing this motion.



Dated: August 3, 2020           Respectfully submitted,


                                s/ Samhitha Medatia
                                Kara A. Specht (Ga. Bar No. 881687)
                                Samhitha Medatia (Ga. Bar No. 432323)
                                FINNEGAN, HENDERSON, FARABOW,
                                 GARRETT & DUNNER, L.L.P.
                                271 17th Street, NW, Suite 1400
                                Atlanta, Georgia 30363
                                Telephone: (404) 653-6400
                                Fax: (404) 653-6444
                                Email: kara.specht@finnegan.com
                                Email: samhitha.medatia@finnegan.com

Of Counsel:

Lionel M. Lavenue (pro hac vice)
FINNEGAN, HENDERSON, FARABOW,
  GARRETT & DUNNER, LLP
11955 Freedom Drive, Suite 800
Reston, VA 20190
(571) 203-2700
lionel.lavenue@finnegan.com

R. Benjamin Cassady (pro hac vice)
Kai Rajan (pro hac vice)
Kevin J. Spinella (pro hac vice)

                                         2
 Case 1:21-cv-00030-CFC Document 43 Filed 08/03/20 Page 3 of 5 PageID #: 173




Courtney Kasuboski (pro hac vice)
FINNEGAN, HENDERSON, FARABOW,
 GARRETT & DUNNER, LLP
901 New York Avenue, NW
Washington, DC 20001-4413
(202) 408-4000

Attorneys for Defendant BMW of North
America, LLC




                                       3
 Case 1:21-cv-00030-CFC Document 43 Filed 08/03/20 Page 4 of 5 PageID #: 174




              CERTIFICATE OF SERVICE AND COMPLIANCE

      Counsel for Defendant BMW of North America, LLC hereby certifies that on

August 3, 2020, the foregoing Defendant BMW of North America, LLC’s Motion

to Dismiss the Complaint for Improper Venue was filed electronically with the Clerk

of the Court using the CM/ECF system, which will automatically send notification

of such filing to all attorneys of record.

      Pursuant to Local Rule 7.1(D), counsel for Defendant BMW of North

America, LLC certifies that the foregoing was prepared in 14-point Times New

Roman font and otherwise conforms to the requirements of Local Rule 5.1.



                                  s/ Samhitha Medatia
                                  Kara A. Specht (Ga. Bar No. 881687)
                                  Samhitha Medatia (Ga. Bar No. 432323)
                                  FINNEGAN, HENDERSON, FARABOW,
                                   GARRETT & DUNNER, L.L.P.
                                  271 17th Street, NW, Suite 1400
                                  Atlanta, Georgia 30363
                                  Telephone: (404) 653-6400
                                  Fax: (404) 653-6444
                                  Email: kara.specht@finnegan.com
                                  Email: samhitha.medatia@finnegan.com

Of Counsel:

Lionel M. Lavenue (pro hac vice)
FINNEGAN, HENDERSON, FARABOW,
 GARRETT & DUNNER, LLP
11955 Freedom Drive, Suite 800
Reston, VA 20190
(571) 203-2700

                                             4
 Case 1:21-cv-00030-CFC Document 43 Filed 08/03/20 Page 5 of 5 PageID #: 175




lionel.lavenue@finnegan.com

R. Benjamin Cassady (pro hac vice)
Kai Rajan (pro hac vice)
Kevin J. Spinella (pro hac vice)
Courtney Kasuboski (pro hac vice)
FINNEGAN, HENDERSON, FARABOW,
 GARRETT & DUNNER, LLP
901 New York Avenue, NW
Washington, DC 20001-4413
(202) 408-4000

Attorneys for Defendant BMW of North
America, LLC




                                       5
